UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-8073



In Re: RONALD JERRY SAWYER,

                                                         Petitioner.




       On Petition for Writ of Mandamus.   (CA-94-1057-R)


Submitted:   November 16, 1995        Decided:     February 13, 1996

Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.

Ronald Jerry Sawyer, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Jerry Sawyer filed this petition for a writ of mandamus

seeking a court order to compel prison officials to provide him

access to photocopying, a notary, legal materials, and the law

library. Because Petitioner has not shown that he has a clear right

to the relief sought and that the respondent has the clear duty to
perform the particular act requested, we grant leave to proceed in

forma pauperis and deny the petition for a writ of mandamus.

Mallard v. United States Dist. Court, 490 U.S. 296, 309 (1989). We
further deny his motion requesting the same relief sought in his

petition. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2